United States Court of Appeals
                     For the First Circuit


No. 16-2359

                           PHILIP EIL,

                      Plaintiff, Appellee,

                               v.

              U.S. DRUG ENFORCEMENT ADMINISTRATION,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     Jaynie Lilley, Attorney, Appellate Staff, Civil Division,
U.S. Department of Justice, with whom Chad A. Readler, Acting
Assistant Attorney General, Stephen G. Dambruch, Acting United
States Attorney, and Matthew M. Collette, Attorney, Appellate
Staff, Civil Division, were on brief, for appellant.
     Jessica S. Jewell, with whom Neal J. McNamara and Nixon
Peabody LLP were on brief, for appellee.


                        December 22, 2017
             LYNCH, Circuit Judge.        In 2011, Dr. Paul Volkman was

tried and convicted of a number of drug-related charges for

illegally prescribing pain medication leading to the deaths of at

least fourteen individuals.         Philip Eil, a journalist writing a

book on Dr. Volkman's case, attended portions of that public trial.

             In 2012, Eil submitted a Freedom of Information Act

("FOIA") request for the exhibits introduced by the government at

Dr.   Volkman's       criminal   trial.     The     U.S.   Drug   Enforcement

Administration ("DEA") provided thousands of pages of responsive

documents, some of which were redacted, but withheld the medical

records of Dr. Volkman's living former patients and the death-

related records of his deceased former patients.

             Eil sued the DEA in the U.S. District Court for the

District of Rhode Island to compel disclosure of the withheld

records.    On cross-motions for summary judgment, the court entered

summary judgment for Eil and ordered the DEA to release the records

with certain redactions.         Eil v. U.S. Drug Enf't Admin., 209 F.

Supp. 3d. 480, 489 (D.R.I. 2016).         On appeal, the DEA argues that

the district court erred in finding that FOIA Exemption 7(C) does

not permit the government to withhold the medical and death-related

records in their entirety.

             We conclude that the district court's balancing of the

public     interest    in   disclosure    against    the   relevant   privacy

interests was flawed because the court applied the wrong standard.


                                    - 2 -
Applying the correct standard, we reverse, for several reasons.

First, the release of the requested records is unlikely to advance

a valid public interest, given the amount of relevant information

that Eil already has access to.              And second, the substantial

privacy interests implicated by the records would outweigh any

public interest in disclosure.

                              I. Background

A.    Facts

              In 2011, Dr. Volkman was tried and convicted of a number

of drug-related charges for unlawfully disbursing pain medication

resulting in the deaths of at least fourteen people.                The U.S.

District Court for the Southern District of Ohio sentenced Dr.

Volkman to four consecutive life terms of imprisonment.         At trial,

the government presented seventy witnesses and introduced over 220

exhibits, most of which consisted of medical records of Dr.

Volkman's former patients.       The government did not seek to have

these records sealed and did not redact the names and other

personally identifiable information of the former patients.               Nor

did the trial court, on its own, seal the records or require any

redaction.     The transcript from the criminal trial, which includes

witness and expert testimony, as well as a list describing each

trial exhibit, is available on the district court's Public Access

to   Court    Electronic   Records    ("PACER")   system,   which    is   "an

electronic public access service that allows users to obtain case


                                     - 3 -
and docket information online," Public Access to Court Electronic

Records,   United   States    Courts,     https://www.pacer.gov/   (last

visited Oct. 13, 2017).      Also publicly available are the parties'

appellate briefing, the appellate decision, and portions of trial

exhibits that were part of the appellate record, including portions

of certain medical records.

           In 2012, Eil requested access to the criminal trial

exhibits from the Clerk of the U.S. District Court for the Southern

District of Ohio, the Clerk of the U.S. Court of Appeals for the

Sixth Circuit, the U.S. Attorney's Office, and the district court

judge who presided over Dr. Volkman's trial.        All four denied his

request.   The U.S. Attorney's Office and the district court judge

instructed Eil to request the materials he sought through FOIA.

Eil filed a FOIA request on February 1, 2012 with the Executive

Office of the United States Attorneys ("EOUSA"), seeking all 220

exhibits introduced by the government at Dr. Volkman's trial. Nine

months later, the EOUSA transferred the request to the DEA.

           Since receiving Eil's request, the DEA has released over

19,500 pages of responsive records, some of which have been

redacted   to   exclude   identifying     information   and   personally

sensitive information.    At issue on appeal is the DEA's decision

to withhold two types of records in their entirety: (1) medical

records of approximately twenty-seven living former patients who




                                  - 4 -
were named in the trial transcript, and (2) records relating to

the circumstances of death of deceased former patients.

            The withheld medical records, large portions of which

were created by other medical providers before the patients sought

treatment from Dr. Volkman, contain sensitive medical history and

other information, including about mental illnesses, learning

disabilities,    birth    defects,     illicit     drug   use,       pregnancy

terminations,    domestic-violence     history,    impairment    of    bodily

functions, sexual activity, and the patients' family members.             The

withheld death-related records include autopsy reports, postmortem

reports,    toxicology   reports,    and    photographs   of   the    deceased

patients.    The DEA withheld the medical records to protect the

privacy interests of the living individuals to whom the records

pertain, and it withheld the death-related records to protect the

privacy interests of both the deceased and their relatives.1

B.   District Court Proceedings

            Dissatisfied with the DEA's disclosures, Eil filed suit

against the DEA in the U.S. District Court for the District of

Rhode Island to obtain access to the withheld records.                  After

considering the parties' cross-motions for summary judgment, the

district court entered summary judgment for Eil and ordered the




     1    The DEA did, however, release the medical records of the
deceased patients as well as the medical records of living patients
who cannot be readily identified from the trial transcript.


                                    - 5 -
government to disclose all of the exhibits admitted into evidence

during Dr. Volkman's trial, including the withheld medical and

death-related records.   Eil, 209 F. Supp. 3d at 489.   However, the

district court permitted the DEA to redact from the exhibits

identifying information of criminal investigators, DEA numbers,

trial exhibit numbers, and "highly personal information of no

consequence to the trial or conviction of Dr. Volkman," including

the "names, social security numbers, addresses, telephone numbers,

dates of birth, medical and tax record numbers, and insurance

numbers" of former patients.   Id.   The DEA protests on appeal that

these redactions are inadequate to protect the privacy interests

of those involved and that records of particular patients may still

be readily identified.

                           II. Analysis

          A district court's grant of summary judgment in a FOIA

case is subject to de novo review.     Stalcup v. CIA, 768 F.3d 65,

69 (1st Cir. 2014) (citing Moffat v. U.S. Dep't of Justice, 716

F.3d 244, 250 (1st Cir. 2013)).

A.   FOIA Exemption 7(C) Balancing Test

          As the Supreme Court has noted, "[t]he statute known as

the FOIA is actually a part of the Administrative Procedure Act

(APA)."   U.S. Dep’t of Justice v. Reporters Comm. for Freedom of

the Press, 489 U.S. 749, 754 (1989).        In particular, the APA

requires "each agency, upon any request for records which . . .


                               - 6 -
reasonably describes such records" to "make the records promptly

available to any person."           5 U.S.C. § 552(a)(3)(A).       FOIA thus

applies only to "agenc[ies]," which the APA expressly defines to

exclude "the courts of the United States."          Id. § 551(1)(B); see

also Union Leader Corp. v. U.S. Dep't of Homeland Sec., 749 F.3d

45, 56 n.8 (1st Cir. 2014) (noting that FOIA "applies only to

federal executive branch agencies" (quoting Philip Morris, Inc. v.

Harshbarger, 122 F.3d 58, 83 (1st Cir. 1997))).

             FOIA includes a number of exemptions that allow agencies

to withhold certain documents from release. The relevant exemption

here is Exemption 7(C), which enables the government to withhold

information "compiled for law enforcement purposes" to the extent

that the production of such information "could reasonably be

expected     to   constitute   an    unwarranted   invasion   of    personal

privacy."2    5 U.S.C. § 552(b)(7)(C).        Because FOIA's purpose is

to "expose the operations of federal agencies 'to the light of

public scrutiny,'" Moffat, 716 F.3d at 250 (quoting Dep't of the

Air Force v. Rose, 425 U.S. 352, 361 (1976)), its exemptions are




     2    Another FOIA exemption, Exemption 6, allows the
government to withhold "personnel and medical files and similar
files the disclosure of which would constitute a clearly
unwarranted invasion of personal privacy." 5 U.S.C. § 552(b)(6).
We limit our analysis to Exemption 7(C) because "all information
that would fall within the scope of Exemption 6 would also be
immune from disclosure under Exemption 7(C)." Moffatt, 716 F.3d
at 250 n.4 (quoting Roth v. U.S. Dep't of Justice, 642 F.3d 1161,
1173 (D.C. Cir. 2011)).


                                     - 7 -
"construed     narrowly,     with       all   doubts     resolved    in    favor    of

disclosure," id. (citing Carpenter v. U.S. Dep't of Justice, 470

F.3d 434, 438 (1st Cir. 2006)).

              To   determine    whether        the     government    may   rely    on

Exemption 7(C) to withhold documents, we "balance the privacy

interest at stake in revealing the materials with the public

interest in their release."             Carpenter, 470 F.3d at 438 (citing

Reporters Comm., 489 U.S. at 762; Maynard v. CIA, 986 F.2d 547,

566 (1st Cir. 1993)).          Where, as here, the subject of the FOIA

request involves "private citizen[s] and . . . the information is

in the Government's control as a compilation," the privacy interest

is at its "apex" while the public interest in disclosure is at its

"nadir."     Reporters Comm., 489 U.S. at 780.             And when a legitimate

privacy interest is implicated, the party seeking disclosure must

show   (1)    that   there     is   a    "significant"      public    interest     in

disclosure, and (2) that the requested information is "likely to

advance that interest." Nat'l Archives & Records Admin. v. Favish,

541 U.S. 157, 172 (2004).

              In balancing the public interest in disclosure with the

privacy      interests   implicated       by     the    requested    records,      the

district court applied the wrong standard.                    In particular, it

stated that "[o]nly the most compelling showing can justify post-

trial restriction on disclosure of testimony or documents actually

introduced at trial," Eil, 209 F. Supp. 3d at 487 (quoting Poliquin


                                         - 8 -
v. Garden Way, Inc., 989 F.2d 527, 533 (1st Cir. 1993)), and that

"it falls to the courts to weigh the presumptively paramount right

of the public to know against the competing private interests at

stake," id. at 488 (quoting FTC v. Standard Fin. Mgmt. Corp., 830

F.2d 404, 410 (1st Cir. 1987)).         To support its application of

these standards, the district court cited cases that concern the

public's right to access judicial records but not FOIA cases.       See

Poliquin,    989   F.2d   at   532-33    (analyzing   district   court's

protective order restricting disclosure of testimony and documents

introduced at trial); Standard Fin., 830 F.2d at 410 (dealing with

a district court's order unsealing defendants' financial records).

            Public access to judicial records is a "common law

presumption" rooted in a desire to "allow[] the citizenry to

'monitor the functioning of our courts, thereby insuring quality,

honesty and respect for our legal system,'" Standard Fin., 830

F.2d at 410 (quoting In the Matter of Cont'l Illinois Sec. Litig.,

732 F.2d 1302, 1308 (7th Cir. 1984)).         However, the only public

interests recognized by FOIA are those "guided by FOIA's basic

purpose, which is 'to open agency action to the light of public

scrutiny,'" Moffat, 716 F.3d at 251 (emphasis added) (quoting

Reporters Comm., 489 U.S. at 772), and the judiciary is not an

agency, see 5 U.S.C. § 551(1)(B).           Moreover, the question of

whether Exemption 7(C) allows an agency to withhold documents is

a statutory one, and the Supreme Court has expressly recognized


                                 - 9 -
that the privacy interests protected by FOIA "go[] beyond the

common law and the Constitution."           Favish, 541 U.S. at 170 (citing

Reporters Comm., 489 U.S. at 762 n.13).              It was thus inappropriate

for the district court, in conducting the requisite balancing of

interests, to invoke a disclosure-favoring standard based on a

common law presumption divorced from the FOIA statutory framework.

            FOIA   does    not    require    agencies        seeking   to    withhold

documents under Exemption 7(C) to provide a "most compelling"

reason    for   doing     so.      Nor     does   the    statute       recognize    a

"presumptively     paramount"      public    right      to    know.     Rather,    it

authorizes the DEA to withhold documents as long as their release

"could    reasonably      be    expected    to    constitute      an    unwarranted

invasion of personal privacy."           5 U.S.C. § 552(b)(7)(C).            Neither

party disputes that there were legitimate privacy interests at

stake.    The burden was thus on Eil, as the FOIA requester, to show

that disclosure would be likely to further a "significant" public

interest.    Favish, 541 U.S. at 172.

B.   Public Interest in Disclosure

            The district court also erred in evaluating the public

interest in the disclosure of the requested documents.                      The court

stated that "the public has a strong interest in staying apprised

of the government’s investigation and the judicial proceedings

that led to the conviction of Dr. Volkman."                  Eil, 209 F. Supp. 3d

at 487.     To the extent that this statement conflates the public


                                     - 10 -
interest in disclosure under FOIA with a public interest in

accessing judicial records, it is erroneous because FOIA does not

recognize public interests unrelated to agency functions.                     See

Moffat, 716 F.3d at 251.

             The district court erred by sua sponte raising a concern

regarding the functioning of the courts in disregard of the fact

that Eil made no such claim.              Eil has never asserted that the

relevant   public      interest   is   an     interest     in   monitoring    the

judiciary.      Rather,    his    focus     has   always   been   on   the   DEA.

Specifically, he argued to the district court, and continues to

argue on appeal, that the public has a significant interest in

finding out how the DEA investigates -- and the federal government

prosecutes -- doctors who illegally prescribe pain medication.                He

also   claims   that    because   it   is    unclear     what   constitutes    an

"illegitimate" purpose for prescribing pain medication under the

Controlled Substances Act ("CSA"), the public can only understand

how the DEA carries out its statutory functions by examining how

it applies the provisions of the CSA in a real case.               According to

Eil, the withheld records contain the very information that the

public needs to properly understand the prosecution and conviction

of Dr. Volkman, and the potential prosecution of other doctors,

because the jury convicted Dr. Volkman on some counts but not

others.    Citing Union Leader, 749 F.3d at 156, Eil also argues

that the DEA acknowledged the public interest in "knowing what it


                                    - 11 -
is up to" by issuing a press release and touting the significance

of the case.

             On    the   facts    of    this   case,    where      there    has    been

substantial disclosure of pertinent information, Eil's arguments

are unconvincing.        To evaluate whether disclosure is "likely" to

further a "significant" public interest, Favish, 541 U.S. at 172,

a court must consider whether providing the requested materials

"would    yield    any   new     information,"    Stalcup,         768   F.3d     at    74

(emphasis added).          Voluminous information about Dr. Volkman's

trial is already publicly available on PACER and in the appellate

record.      In addition, the government has released inspection

reports, inventory and dispensing logs, correspondence between Dr.

Volkman and the government, and video of a physical search of Dr.

Volkman’s clinic.        There is also substantial information available

online about the DEA's policies regarding the legitimate medical

purposes for issuing prescriptions.              See, e.g., Drug Enforcement

Admin., Practitioner's Manual: An Informational Outline of the

Controlled        Substances      Act    18-22    (2006)       (detailing         valid

prescription               requirements                for               physicians),

https://www.deadiversion.usdoj.gov/pubs/manuals/pract/pract_manu

al012508.pdf.         Perhaps     most   importantly,        the    government         has

already released the medical records of deceased patients and of




                                        - 12 -
living patients who cannot be readily identified from the trial

transcript.3

                Given the wealth of information that he already has

access to, Eil fails to satisfy his burden of showing that the

withheld medical and death-related records -- which relate only to

the    subset        of     patients   that    the   government   believes      can   be

identified using the trial testimony -- would shed any additional

light on either the DEA's investigatory conduct in Dr. Volkman's

case       or   the       DEA's   execution     of   its   statutory   mandate     more

generally.

C.     Privacy Interests

                1.        Health and Death-Related Records

                It     is    uncontested      that   Dr.   Volkman's   living    former

patients        have      significant    privacy     interests    in   their    medical

records, which we have described as "highly personal" and "intimate

in nature."           Kurzon v. Dep't of Health & Human Servs., 649 F.2d

65, 68 (1st Cir. 1981).                 And it is undisputed that the prior

disclosure of these records as trial exhibits does not diminish

the privacy interests of the former patients in the records.4                         As


       3  The dissent appears to ignore these already-disclosed
medical records when discussing the incremental informational
value of the withheld records.
       4  Trial exhibits are generally either returned to the
parties or destroyed after trial.     In the Southern District of
Ohio, where Dr. Volkman was tried, the applicable local rule states
that "[u]nless otherwise ordered by the Court, counsel shall



                                           - 13 -
the district court explicitly acknowledged, and Eil concedes,

"[p]rior revelations of exempt information do not destroy an

individual's privacy interest," and "[t]he privacy interests the

government seeks to uphold remain as strong now as they were

before."    Eil, 209 F. Supp. 3d at 487-88 (quoting Moffat, 716 F.3d

at 251); see also Stalcup, 768 F.3d at 73 (noting that individuals

have an "inherent privacy interest irrespective of any government

intervention"); Carpenter, 470 F.3d at 440 ("That information has

been released to the public domain, especially where the release

is limited, has little bearing on the privacy interest." (citing

Reporters Comm., 489 U.S. at 763-64)).

             However, both Eil and the district court failed to

acknowledge the distinct privacy interests of the relatives of Dr.

Volkman's    deceased    patients   in     the    deceased    patients'     death-

related records.5       In Favish, the Supreme Court held that family

members     have   significant    privacy        interests     in   their   close

relatives'     "death-scene      images"     and    the      "graphic   details"


retrieve exhibits . . . filed in an action or offered into evidence
within six months after final termination of the action. The Clerk
shall dispose of all such material at the expiration of the
retrieval period."   S.D. Ohio Civ. R. 79.2; see also S.D. Ohio
Crim. R. 1.2, 1.3 (indicating that S.D. Ohio Civ. R. 79.2 applies
to both civil and criminal actions).
     5    Contrary to Eil's assertions, the DEA did not waive its
argument that the deceased patients' family members have distinct
privacy interests in the death-related records.          The DEA
highlighted these privacy interests in its motion for summary
judgment and Eil argued that there is "no privacy interest in
autopsy reports" in his motion for summary judgment.


                                    - 14 -
surrounding their relatives' deaths.               541 U.S. at 170-71.           The

Court also implicitly recognized that family members have privacy

interests in their deceased relatives' autopsy records.                    See id.

at 168-70 (noting that the common law recognizes the privacy

interests of a decedent's immediate relatives in the decedent's

autopsy records, and that FOIA provides broader protection for

privacy interests than the common law (citing Reid v. Pierce

County, 961 P.2d 333, 342 (Wash. 1998))).                      Given the Supreme

Court's recognition of these interests, the district court erred

when it failed to address them and instead focused exclusively on

the privacy interests of the living former patients whose medical

records are the subject of Eil's request.                See Eil, 209 F. Supp.

3d at 487-88.

             2.    The District Court's Redaction Order

             The district court attempted to protect the privacy

interests implicated by Eil's request by allowing the government

to redact exhibit numbers and personally identifiable information

from   the   requested   records.           See   id.    at    489.     The    court

acknowledged that these redactions could not completely safeguard

the privacy interests of the former patients because personally

identifiable      information   can    be    found      in    the   criminal   trial

transcript and exhibits in the appellate record, all of which are

publicly available.      See id. at 488.           Nonetheless, the district

court stated that the redactions would "minimize[] the privacy


                                      - 15 -
interests implicated" because they would prevent the identities of

the former patients from being "easily discerned."                 Id. at 489.

           The permitted redactions do not adequately protect the

privacy interests implicated by Eil's request.                Because the trial

transcript contains the names of Dr. Volkman's former patients

along with significant information about their medical histories

and their interactions with Dr. Volkman, any interested party could

readily identify the individuals associated with the records by

connecting the trial testimony to the exhibits.               And there may be

a   significant   number    of    parties       interested    in   making   these

connections, given that Eil is writing a book about the trial and

presumably filed his FOIA request because he intends to include

detailed information about the former patients in that book.

           As the dissent acknowledges, Eil represented to the

district court that the case should be decided on cross-motions

for summary judgment, indicating Eil's own recognition that there

were no material facts in dispute.          Nonetheless, the dissent makes

the argument that Eil declined to make by claiming that there is

a dispute of material fact regarding whether the district court's

redaction order "would create a sufficient obstacle to putting

names to the medical records Eil seeks."

           Eil    notes    in    his   brief     that   the   district   court's

redactions were meant to "prevent the public from easily matching

up the records to names."        But he provides no relevant support for


                                       - 16 -
the assertion that the redactions in fact accomplished this goal.

The dissent highlights two points that Eil made at oral argument:

(1) there were many exhibits in the Volkman trial but little trial

testimony about those records, and (2) the trial exhibits include

medical records of patients who did not testify.                        Both of these

points are red herrings.                 The DEA has already made available

medical records associated with patients who it believes cannot be

readily identified from the trial transcript, along with the

medical records of deceased patients.                  The medical records that

have been withheld are only the ones that can be associated with

the trial testimony.

            Not   only      did    Eil    fail    to   contest    the    government's

argument that any interested party can use information from the

trial   transcript     --    including       patient     names,    patient     medical

histories, and information about patient interactions with Dr.

Volkman -- to identify the individuals associated with the medical

records at issue, but he also failed to put into evidence any

portion   of    the   trial       transcript      in   support    of    any   possible

objection to the government's contention.                  And it was his burden

to do so.      See Favish, 541 U.S. at 172.

                                  III. Conclusion

            For the reasons stated above, we reverse the judgment of

the district court and hold that FOIA Exemption 7(C) permits the

DEA to withhold the medical and death-related records at issue in


                                         - 17 -
their entirety.   We direct the district court to enter summary

judgment in the DEA's favor.

                  -Dissenting Opinion Follows-




                               - 18 -
          TORRUELLA, Circuit Judge (Dissenting).    I share in the

panel's conclusion that the district court applied the incorrect

standard, and that it improperly awarded summary judgment to Eil.

I respectfully dissent, however, from its conclusion that summary

judgment in favor of the DEA is proper.    The parties differ as to

whether the redactions that the district court ordered would create

a sufficient obstacle to putting names to the medical records Eil

seeks.   That amounts to a dispute of material fact rendering

summary judgment inappropriate.

          I am concerned that the panel majority has accepted too

readily the government's assertion that an interested party, with

the trial transcript in hand, could put names to the redacted

medical and death-related records "with only a little effort."

That, of course, sounds reasonable, and is certainly plausible.

But it is also a factual question inappropriate for us to resolve

at this procedural juncture.6    This, after all, is an appeal from

the district court's ruling on cross-motions for summary judgment.

And, summary judgment is improper when there exists a genuine

dispute of material fact.   Fed. R. Civ. P. 56.

          Eil contended in his brief that the redaction order would

"prevent the public from easily matching up the records to names."




     6    Additionally, as we have neither the trial transcript
nor the redacted records before us, it is also factually impossible
for us to answer this question with any certainty.


                                - 19 -
At oral argument, he further explained that the sheer volume of

the records that the government entered as exhibits in the Volkman

trial, combined with the relative paucity of trial testimony about

those records, would make connecting the redacted records to

specific names a difficult task.     Eil also highlighted that the

exhibits in question also included the medical records of patients

who did not testify.    As a result, putting names to records would

require more than simply matching witnesses' names to documents in

a one-to-one fashion.

            It is true that Eil -- who only asked us to affirm the

district court's grant of summary judgment in his favor -- did not

indicate that this factual dispute would make summary judgment

improper.   Rather, the parties agreed that it was appropriate for

the district court to dispose of this case on summary judgment,

and then filed cross-motions for summary judgment.       But, that

should not bind our hands here. "Cross-motions for summary judgment

do not alter the basic Rule 56 standard, but rather simply require

us to determine whether either of the parties deserves judgment as

a matter of law on facts that are not disputed."   Adria Int'l Grp.

v. Ferré Dev., Inc., 241 F.3d 103, 107 (1st Cir. 2001); see also

United States v. Fred A. Arnold, Inc., 573 F.2d 605, 606 (9th Cir.

1978) ("[T]he filing of cross-motions for summary judgment, both

parties asserting that there are no uncontested issues of material

fact, does not vitiate the court's responsibility to determine


                               - 20 -
whether disputed issues of material fact are present."); Newark

Morning Ledger Co. v. United States, 539 F.2d 929, 932 (3d Cir.

1976) ("[T]he general rule is that cross-motions for summary

judgment do not constitute an agreement that if one is rejected

the other is warranted.").             Thus, the parties' agreement below

should not preclude us from holding that summary judgment is

unwarranted for both Eil and the DEA.

            And to be clear, I see this fact -- the difficulty with

which one could identify the records' subjects -- as highly

material. In my view, it has the potential to tip Exemption 7(C)'s

balancing    test    in    either    direction.      For    example,    in    the

theoretically       possible    event    that   identifying    the     records'

subjects turned out to be exceedingly difficult -- perhaps even

bordering on impossible -- that would substantially minimize the

privacy interests here.             Conversely, if -- as the government

contends, and the panel majority accepts -- doing so turned out to

be relatively straightforward, the privacy interest would indeed

be at its "apex."         See U.S. Dep't of Justice v. Reporters Comm.

for Freedom of the Press, 489 U.S. 749, 780 (1989).             Depending on

the extent to which disclosing the redacted records implicates the

privacy     interest      of   their     subjects,   that    interest        could

potentially come up short against the public interest in disclosing

those records.




                                       - 21 -
             This is particularly so because the public interest here

is perhaps not quite as insubstantial as the panel majority

suggests.     The majority correctly recognizes that the operative

inquiry is not the public interest in the Volkman trial generally.

Rather, it is the marginal benefit to that interest that would

result from disclosing these records. See Nat'l Archives & Records

Admin. v. Favish, 541 U.S. 157, 172 (2004) (information sought

must be likely to advance a significant public interest); Stalcup

v. CIA, 768 F.3d 65, 74 (1st Cir. 2014) (disclosure unwarranted

when it would not "yield any new information").

             The   panel   majority   is   also    right   that    extensive

information about the Volkman trial is already available.              But, it

fails   to    satisfactorily   address     Eil's   arguments      as   to   why

disclosure of the records at issue here would further advance the

public interest in "shed[ding] light on [the DEA's] performance of

its statutory duties."       Carpenter v. U.S. Dep't of Justice, 470

F.3d 434, 440 (1st Cir. 2006).        Eil emphasizes that the Volkman

trial concerned the application of the Controlled Substances Act

("CSA"), see 21 U.S.C. § 841, to Dr. Volkman's activities in his

capacity as a doctor.        It is crucial, he stresses, to look to

actual prosecutions to understand where the DEA, as Eil puts it,

"draws the line between being a doctor and being a drug dealer,"

because the CSA does not indicate where that boundary lies.                 Eil

further submits that the DEA selected the subset of documents it


                                  - 22 -
included in trial exhibits from a much larger set of documents.

Therefore, those exhibits are particularly probative of the DEA's

views as to the distinction between legitimate and illegitimate

prescription-writing.

                 In light of these observations, it appears highly likely

that       the   exhibits    themselves   would    yield   at   least   some   new

information, see Stalcup, 768 F.3d at 74, not contained in the

publicly available trial transcript and exhibit list from the

Volkman trial, the parties' briefs in the ensuing appeals, or the

records that the DEA has provided to Eil.7                 And, in illustrating

what the DEA found probative of Volkman's having engaged in

criminal         behavior,   those   exhibits    necessarily    pertain   to   the

public interest in elucidating the DEA's discharge of its statutory

duties.          To be sure, the DEA's publically available documents

outlining         its   policies     regarding     prescription-writing        are

certainly also informative in this respect.                     However, FOIA's

purpose is to allow citizens to know "what their government is up

to," not merely what their government says it is up to.                    Union

Leader Corp., v. U.S. Dep't of Homeland Sec., 749 F.3d 45, 50 (1st


       7  The majority paints the dissent as ignoring the records
that the DEA has disclosed. To be sure, the DEA has assured us
that it has disclosed those records whose subjects are not readily
identifiable, and retained only those records whose subjects risk
identification. The disclosure of the former category of records,
however, has little, if any, bearing on the disputed factual
question of how easily one could identify the subjects of the
undisclosed records.


                                       - 23 -
Cir. 2014) (quoting Reporters Comm., 489 U.S. at 773).   The notion

that an agency's representations about its activities and policies

can supplant the disclosure of documents is rather incongruous

with FOIA's purpose.

          Now, all of this is not to say that disclosure of the

records in question would necessarily advance the public interest

so far as to overcome the significant privacy interests at stake.

I wish only to underscore that the public interest in disclosure

here is greater than a de minimis interest.

          Ultimately though, it is futile to attempt to balance

these interests with such a large piece of the puzzle missing.   I

cannot join in the panel majority's assessment that "[o]n the facts

of this case, where there has been substantial disclosure of

pertinent information, Eil's arguments are unconvincing," when

this case's precise facts remain uncertain.    I disagree that we

should order the district court to enter summary judgment in favor

of the DEA when we cannot be sure of the extent to which the

documents Eil seeks implicate their subjects' privacy. I therefore

respectfully dissent.




                              - 24 -